Citation Nr: 1700625	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  12-12 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for essential hypertension, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder with depressive features, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel
INTRODUCTION

The Veteran has active duty service in the United States Air Force from August 1970 to August 1990, and he was awarded a Vietnam Service Medal, among other commendations.

These matters come before the Board of Veterans' Appeals (Board) from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a Travel Board hearing in front of a Veterans Law Judge (VLJ), but he did not attend or provide good cause for his failure to attend.  Therefore the Board finds that the Veteran has waived his right to a hearing.  See 38 C.F.R. § 20.704(e) (2016).

In Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) the United States Court of Appeals for Veterans Claims (Court) held that in determining the scope of a claim the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  The Board notes that previous rating decisions described the psychiatric disorder as anxiety disorder with depressive features, depression/anxiety, and mental disorder.  In light of the Court's decision in Clemons, the Board has recharacterized the psychiatric issue on appeal as described above.  

The Board notes that the Veteran has perfected an additional appeal, but it is not yet ripe for Board review.  The Veteran received a Statement of the Case on the issues of entitlement to a total disability rating based on individual unemployability and entitlement to an increased disability rating for congestive heart failure and myocardial infarction in July 2016, and he timely perfected his appeal as to those issues in September 2016.  These issues have not yet been certified by the RO to the Board, and it appears that the RO is still working on these issues.  As such, the Board declines to take any further action on these issues at this time.  This delay is to ensure that the Veteran is afforded full due process in these matters.  See 38 C.F.R. § 3.103 (2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2016) (Due process protections apply to disability compensation proceedings before the Board).  These issues will be the subject of a later Board decision as appropriate.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder with depressive features, and if so, whether service connection is warranted is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied the Veteran's claim for service connection for essential hypertension.  The Veteran did not appeal within one year of the decision, nor did he submit new and material evidence.  Therefore, the August 2006 rating decision is final.  

2.  Additional evidence associated with the claims file since the August 2006 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for essential hypertension, and does not raise a reasonable possibility of substantiating the claim.
 

CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying service connection for essential hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.303, 20.1003 (2006). 

2.  New and material evidence has not been received to reopen the claim for entitlement to service connection for essential hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in November 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and VA examination reports.  

As new and material evidence has not been submitted to reopen the Veteran's claims, the duty to assist by obtaining a new medical examination and opinion does not attach.  38 C.F.R. § 3.159(c)(4)(iii).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




Analysis 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New evidence" is defined as existing evidence not previously submitted to agency decision makers.  "Material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision    to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran's claim to reopen his claim for service connection for essential hypertension was most recently denied in an August 2006 rating decision, and the Veteran did not appeal the decision or submit new and material evidence; thus, the decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.303, 20.1003 (2006). 

The evidence considered at the time of the August 2006 rating decision included service treatment records, VA treatment records, the Veteran's lay statements, private treatment records, and VA examination reports.  The RO declined to reopen the Veteran's claim for service connection in that decision as it was deemed that there was no new and material evidence that had been submitted showing a diagnosis of hypertension related to the few elevated blood pressure readings in service.

Upon review of the record, the Board finds that new and material evidence has not been received to reopen the previous rating decision that declined to reopen the Veteran's claim for service connection for hypertension.

The evidence received since the prior final denial includes updated VA treatment records and private treatment records, additional lay statements from the Veteran, and duplicate copies of previously submitted service treatment records and private treatment records.  There has been no evidence submitted to suggest a nexus between the Veteran's current hypertension disability and active duty service.  In January 2016 the Veteran underwent VA examination in connection with his claim of entitlement to service connection for congestive heart failure and myocardial infarction, but no nexus opinion was provided and the Veteran's hypertension was not addressed.  Overall, the Board finds that the newly submitted medical evidence does not suggest that the Veteran was diagnosed with hypertension in service, and the newly submitted lay statements present no new argument for service connection and simply continue to allege that the Veteran's hypertension is related to service.  The Veteran's representative has contended there is sufficient evidence to reopen given the March 1992 treatment records showing high blood pressure, given that it was diagnosed soon after separation and hypertension is considered a presumptive disability, but these treatment records were already considered by the RO in the previous denials as were his lay statements.  Moreover, the Board does not find there is sufficient evidence to reopen the claim to determine a possible link between herbicide exposure and hypertension, despite the representative's contentions in the September 2016 informal hearing presentation.  Essentially, it is argued that VA recognizes diabetes as related to herbicide exposure because exposure to herbicides induces insulin resistance, and insulin resistance is also linked to development of hypertension.  In this case, the Veteran is not service-connected for diabetes and there is no competent evidence suggesting that the Veteran's hypertension is related to his exposure to herbicides.  Of note, VA does not recognize hypertension as related to exposure to herbicides.  

Ultimately, the Veteran has provided no new evidence that is not cumulative of evidence previously considered which suggests that his current hypertension manifested during service or is otherwise related to service.  As the evidence submitted since the prior final denial does not relate to the bases of that denial, the requirements of 38 C.F.R. § 3.156(a) have not been met, and the previous decision to deny reopening a claim for service connection for hypertension is not reopened.  

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit of the doubt doctrine is not applicable as to this claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
  




ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for essential hypertension is not reopened, the appeal on this issue is denied.


REMAND

As it pertains to entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder with depressive features, the RO most recently denied this claim finding that there was no new and material evidence to reopen the claim, and noting that there was no in-service event or treatment in service for an acquired mental condition.  The Veteran was provided notice of this decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of notification of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.303, 20.1003 (2006). 

The Board notes that the Veteran's treatment mental health treatment records from 1992 describe treatment in service at a mental health clinic in 1978 and 1984-1985.  The Veteran also reported in March 1992 that he had mental health problems since 1989.  However, there is no indication of any mental health treatment records during this time frame, although the Veteran may have sought treatment at Womack Army Hospital.  The Veteran's representative has contended that the Veteran has outstanding treatment records at Womack Army Hospital that have not been associated with the record.  Therefore, on remand with the Veteran's assistance the RO should obtain any treatment records from Womack Army Hospital that have not already been added to the record.  With the Veteran's assistance, the RO should also locate any service treatment records documenting any in-service mental health treatment.

The Board notes that when the Veteran underwent VA examination in connection with his claim in May 1992, he was diagnosed with anxiety disorder with depressed features, but there was no indication as to whether this disability was related to active duty service.  If on remand the RO is able to obtain new and material evidence to reopen the claim, the RO should determine whether it is necessary for the Veteran to have another VA examination to consider any new and material evidence and to obtain a nexus opinion for the Veteran's mental health disability. 

Additionally, the Veteran receives continuous treatment through VA, and the Board finds that the RO should obtain and associate with the file VA treatment records dated from January 2016 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record relevant VA treatment records for the Veteran dated from January 2016 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  With the Veteran's assistance, obtain and associate with the record any outstanding private treatment records, or service treatment records, to include those from Womack Army Hospital and any mental health treatment from service, specifically from 1978 and 1984 to 1985.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

3.  If, after all the development has been completed the AOJ finds that there is new and material evidence to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, the AOJ should consider whether to schedule the Veteran for a VA examination to determine the etiology of any mental health disability.  

4.  After all development has been completed, re-adjudicate the claim of whether there is new and material evidence to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, and if so, whether service connection is warranted.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


